Exhibit 10.1

 

Summary of Polycom, Inc. Non-Employee Director Compensation

 

Cash Compensation

 

Annual retainer:

   $ 45,000

Annual committee fees:

      

Lead Independent Director

   $ 20,000

Audit Committee Chair

   $ 20,000

Audit Committee Members (other than Committee Chair)

   $ 10,000

Compensation Committee Chair

   $ 10,000

Corporate Governance and Nominating Committee Chair

   $ 10,000

Committee Members (other than as Chair)

   $ 5,000

 

Retainers and fees are paid in four equal quarterly installments.

 

Equity Compensation

 

  •   One-time grant of options to purchase 60,000 shares of common stock upon a
non-employee director joining the Board, which vest in four equal annual
installments commencing one year following the date of grant.

 

  •   Annual grant of options to purchase 25,000 shares of common stock, which
vest monthly over twelve months.

 

Other Compensation

 

Polycom pays or reimburses directors for their travel, lodging and related
expenses in connection with attending Board meetings and for participating in
Board-related activities.